JUSTICE RIZZI delivered the opinion of the court: Plaintiff Mary Flynn appeals from an order of the circuit court of Cook County which dismissed her complaint against defendant Irene Rathnau. On appeal, plaintiff contends that the trial court erred in granting defendant’s motion to dismiss on the basis that the Illinois Workers’ Compensation Act (Ill. Rev. Stat. 1987, ch. 48, par. 138.1 et seq.) barred a common-law action brought by plaintiff to recover for personal injuries allegedly resulting from the negligence of defendant. We affirm. Flynn and Rathnau were both employees of the University of Chicago Press. Following work on November 24, 1987, plaintiff and defendant were involved in a car accident in the employee parking lot. As Rathnau was driving her car out of the parking lot it allegedly struck Flynn as she walked to her car. As a result of the accident, Flynn was injured and this lawsuit ensued.  On appeal, Flynn contends that her cause of action is not barred by the Illinois Workers’ Compensation Act. We disagree. Section 5(a) of the Workers' Compensation Act provides: “No common law or statutory right to recover damages from the employer, his insurer, his broker, any service organization retained by the employer, his insurer or his broker to provide safety service, advice or recommendations for the employer or the agents or employees of any of them for injury or death sustained by any employee while engaged in the line of his duty as such employee, other than the compensation herein provided, is available to any employee who is covered by the provisions of this Act ***.” Ill. Rev. Stat. 1987, ch. 48, par. 138.5(a).  An injury accidentally received by an employee while on the premises of his employer going to or from his employment by a customary or permitted route within a reasonable time before or after work is received in the course and arises out of the employment, and a common-law action based on the incident is barred by the Workers’ Compensation Act. (Chmelik v. Vana (1964), 31 Ill. 2d 272, 274, 279, 201 N.E.2d 434, 439.) Specifically, accidental injuries received on parking lots maintained by employers for the use of their employees are received in the course of and arise out of their employment. Chmelik, 31 Ill. 2d at 279; Pintur v. Germann (1989), 183 Ill. App. 3d 763, 767, 539 N.E.2d 443, 444.  In the present case, since the accident occurred between two employees in the parking lot following work, we believe that any alleged injuries were received in the course of and arose out of the parties’ employment. Thus, in our view, a common-law action to recover for these injuries is clearly barred by the Workers’ Compensation Act. We therefore conclude that the trial court did not err in dismissing the plaintiff’s complaint. Accordingly, the order of the circuit court of Cook County is affirmed. Affirmed. WHITE, J., concurs.